Citation Nr: 1112706	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, including as secondary to service-connected disabilities.

2.  Entitlement to a higher (compensable) initial rating for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the RO in Los Angeles, California that in pertinent part, denied service connection for depressive disorder.

The Board remanded the appeal in September 2009 for additional procedural and evidentiary development.  There has not been adequate compliance with the remand directives, and another remand is required.   Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has depression that was incurred in service, or was caused or aggravated by service-connected disabilities, to include pain medication taken for such disabilities.

Initially, the Board notes that in April 2008, the Veteran notified the RO that his mailing address had changed.  This address remains his current address.  (See the Veteran's February 2011 notice of disagreement.)  Unfortunately, several items have been mailed to him at his old address, including the Board's September 2009 remand, a copy of which was also mailed to his representative.  Some of these items have been returned by the post office as undeliverable.

This case was remanded in September 2009 partly for the RO/AMC to send the Veteran appropriate notice regarding the information and evidence not of record that is necessary to substantiate the claim for service connection for depressive disorder, including as secondary to a service-connected disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 3.310.  The notice was to include appropriate notice including the recent amendments to 38 C.F.R. § 3.310 (2008) (71 Fed. Reg. 52744 (2006)).  

Although the AMC sent an adequate notice letter to the Veteran in March 2010, the letter was mailed to the Veteran at an incorrect mailing address.  Similarly, the January 2011 supplemental statement of the case was mailed to the Veteran at the same incorrect mailing address, and the January 2011 supplemental statement of the case was returned to the AMC by the post office as undeliverable.  Strangely, the AMC sent other letters to the Veteran in December 2010 and January 2011, and these letters were mailed to the Veteran at his correct mailing address.

When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.   

Thus, it appears that the Veteran has not received copies of the Board's September 2009 remand, the March 2010 VCAA notice letter, or the January 2011 supplemental statement of the case.   Therefore, another remand is required.   Id.
The RO/AMC must send the Veteran and his representative copies of these three documents, and provide him with an opportunity to respond.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159, 19.31.

With respect to the claim for service connection for depression, the Board again notes that at his January 2007 VA psychiatric examination, the Veteran reported that he had been receiving counseling for emotional problems from a private physician, Dr. Z., for the past year.  Moreover, in an April 2006 statement, the Veteran said he planned to submit a letter from his therapist.  Such records are not on file and must be obtained prior to appellate review.  Ongoing pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c).
 
In a January 2011 rating decision, the RO granted service connection and a noncompensable rating for GERD and other gastrointestinal conditions including questionable Barrett's esophagus.  In a February 2011 statement, the Veteran indicated that he wanted to appeal for a higher rating for this disability.  That statement is a timely notice of disagreement as to the initial rating.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to a higher initial rating for GERD.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Finally, the Board notes that in February 2011, the Veteran also submitted additional pertinent evidence pertaining to his new appeal for a higher initial rating for GERD.  This evidence must be reviewed by the RO/AMC prior to issuance of the statement of the case.  See 38 C.F.R. §§ 19.29, 20.1304.  The RO/AMC should consider the potential applicability of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a  practice known as "staged" ratings.)  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrected notice regarding his claim for service connection for a depressive disorder, including as secondary to service-connected disabilities, with notice of the amendments to 38 C.F.R. § 3.310.  The RO/AMC should also provide the Veteran and his representative with copies of the Board's September 2009 remand, the March 2010 VCAA notice letter, and the January 2011 supplemental statement of the case.  The Veteran and his representative should be given an opportunity to respond.

2.  The RO/AMC should attempt to obtain pertinent VA or private medical records of treatment for a psychiatric disorder dating since separation from service.  In particular, the RO/AMC should attempt to identify treatment records dated in 2006 from Dr. Z. (as noted in the January 2007 VA psychiatric examination report).

3.  Issue a statement of the case to the Veteran, addressing the issue of a higher initial rating for GERD (rated noncompensable).  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

4.  After completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record since the most recent supplemental statement of the case (SSOC), the RO must readjudicate the Veteran's claim for service connection for depressive disorder.  If the claim remains denied, the RO should issue a SSOC and provide the Veteran and his representative with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


